Citation Nr: 0617734	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  98-08 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In June and 
November of 2003, and July 2005, the Board remanded the claim 
for additional development.  

In August 2005, the veteran indicated that he desired a 
video-conference hearing.  However, in a statement received 
later that same month, he withdrew his request for a hearing.  
See 38 C.F.R. § 20.702(e) (2005).  Accordingly, the Board 
will proceed without further delay.


FINDING OF FACT

The veteran does not have PTSD that was present in service or 
is otherwise related to such service.


CONCLUSIONS OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.304(f) (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran argues that service connection is warranted for 
PTSD.  Claims for service connection for PTSD were denied by 
the RO in final decisions dated in 1985, 1988, and 1990.  In 
September 1997, the veteran filed an application to reopen 
his claim for PTSD.  That same month, the RO denied the 
claim.  The veteran appealed, and in June 2003, the Board 
reopened and remanded the claim for additional development.  
In November of 2003, and July 2005, the Board again remanded 
the claim for additional development.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).

The claims files show that the veteran has been afforded a 
number of competing psychiatric diagnoses.  For this purposes 
of this opinion only, the Board has assumed that PTSD is 
established.  

A review of the veteran's hearing transcripts and written 
statements shows that he asserts that he witnessed the 
following stressors while in Vietnam: 1) during the "Arms 
Triangle" Operation, in about March 1967, he recovered 
cadavers; 2) he drove a gasoline truck and went on missions 
to recover and repair vehicles; he was fired at once or 
twice; 3) at Camp Bearcat, between December 1966 and February 
1967, a soldier committed suicide in a bathroom with a 
grenade; between one and three other men died or were injured 
as a result; none of the men were in his company; he was 
about 100 to 150 meters away when this incident occurred; 4) 
he was subject to mortar attacks; 5) while driving a vehicle 
on a mission, he had to sit with the remains of a soldier who 
had been killed in the cab shortly before.  He testified that 
his camp was near Route 14, near the cities of Tay Ninh and 
Pleiku (spelling corrected), and that he also worked near 
Saigon.  

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  In this case, the 
veteran's discharge (DD Form 214) is difficult to read, but 
appears to show that his military occupation specialty (MOS) 
was wheeled vehicle mechanic (MOS #63B20).  His personnel 
file (DA Form 20) shows that served in Vietnam from December 
12, 1966 to July 13, 1967, with Company C, 709th Maintenance 
Battalion, 9th Infantry Division.  His principal duty while 
in Vietnam is listed as "wheeled vehicle mechanic helper."  
His duty MOS number while in Vietnam is listed as 63B20.  His 
awards include the Vietnam Service Medal, and the Vietnam 
Campaign Medal.  

The Board finds that the evidence does not show that the 
veteran participated in combat.  The veteran has not 
explicitly claimed to have participated in combat.  See also 
report from Blue Ridge Center, dated in September 1984 (in 
which the veteran reported that he was not a combat soldier).  
He is not shown to have received commendations or awards that 
warrant the conclusion that he participated in combat.  See 
VAOPGCPREC 12-99 at 12, 65 Fed. Reg. 6256-6258 (2000); VBA's 
Adjudication Procedure Manual, M21-1MR (hereinafter "M21-
1MR"), Part III.iv.4.H.29.b, c.  In this regard, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has held that while a 
veteran may very well have served in a combat area (as 
evidenced by his service records), serving in a combat zone 
is not the same as serving in combat.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  

Based on the foregoing, the Board finds that the evidence in 
favor of a claim of a finding of participation in combat is 
of less weight than the evidence against the such a finding.  
In addition, the Board points out that there is no evidence 
to show that any member of the veteran's unit participated in 
combat.  See Ashley v. Brown 6 Vet. App. 52, 56 (1993).  In 
this regard, the claims files include a unit history for the 
709th Maintenance Battalion (MB), as well as "Operational 
Reports - Lessons Learned" (ORLL's) for the 709th MB's parent 
unit, the 9th Infantry Division.  Overall, this evidence 
shows that "main line" infantry, and possibly other units, 
of the 9th Infantry Division participated in combat.  This 
evidence further shows that the 709th MB was a support unit, 
and that its duties included servicing vehicles, aircraft, 
signal equipment, generators, construction equipment, and 
office machines.  See e.g., ORLL for the quarter ending July 
1967.  There is nothing in this evidence that is sufficient 
to show that the 709th MB participated in combat.  The Board 
therefore finds that the veteran did not participate in 
combat.  See Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  
In reaching this determination, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against a finding of participation in 
combat, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); VAOPGCPREC 12-99.  Furthermore, to the extent that 
medical examiners may have concluded that the veteran has 
PTSD due to combat, these were based on an oral history as 
provided by the veteran, and are otherwise lacking in a 
factual basis so as to outweigh the information in the 
veteran's service records and the service documents.  See 
Cohen, 10 Vet. App. at 140; West v. Brown, 7 Vet. App. 70, 77 
(1994); see also M21-1MR, Part III.iv.4.H.29.i.

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); 
Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 
Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994); 
see also M21-1MR, Part III.iv.4.H.29.a, i.  

Credible supporting evidence that an in-service stressor 
actually occurred includes not only evidence that 
specifically documents the veteran's personal participation 
in the event, but evidence that indicates the veteran served 
in the immediate area and at the particular time in which the 
stressful event is alleged to have occurred, and supports the 
description of the event.  The evidence is to be evaluated as 
a whole to determine whether a stressor is sufficiently 
corroborated.  Corroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources.  The credible supporting evidence requirement does 
not necessarily demand the submission of official documentary 
evidence.  Corroboration of every detail, including the 
claimant's personal participation in the claimed stressful 
event, is not required. The evidence may be sufficient if it 
implies a veteran's personal exposure to the event.  See M21-
1MR, Part III.iv.4.H.29.d., e.; Doran v. Brown, 6 Vet. App. 
283, 290-91 (1994).  

The Board finds that there is no verified stressor to serve 
as a basis for granting the veteran's PTSD claim.  In this 
regard, the claims files include a report from the U.S. Army 
& Joint Services Environmental Support Group (ESG) (now the 
U.S. Army and Joint Services Records Research Center 
(JSRRC)), received in April 1988, which notes that graves 
registration duties for the 9th Infantry Division were 
performed by the 9th Supply and Transportation Battalion, and 
that, "The information provided is general in nature due to 
the lack of specific information or stress indicators in the 
veteran's statement."  As previously noted, the ESG's 
statement was accompanied by a unit history for the 709th MB, 
as well as ORLL's for the 709th MB's parent unit, the 9th 
Infantry Division.  The Board notes that although the ESG's 
statement is dated in April 1988, no additional details have 
been submitted since this report such that another attempt at 
verification is warranted.  See M21-1MR, Part IV.ii.1.D.14.d. 
(noting that claimants must provide, at a minimum, a stressor 
that can be documented, the location where the incident took 
place, the approximate date (within a two-month period of 
time) of the incident, and the unit of assignment at the time 
the stressful event occurred.  The Board further notes that 
some of the claimed stressors amount to no more than the 
assertion that being in Vietnam (i.e. service in a combat 
area) was stressful.  See Wood, 1 Vet. App. 1 Vet. App. at 
193 (serving in a combat zone is not the same as serving in 
combat).  In summary, there is no evidence in the veteran's 
discharge, his personnel file, or the ESG's statement and 
accompanying evidence, that is sufficient to corroborate any 
of the claimed stressors, and the Board finds that the 
claimed stressors are not verified.  The Board has therefore 
determined that the evidence does not warrant the conclusion 
that any of the claimed stressors have been verified.  

The veteran's claim for service connection for PTSD fails on 
the basis that the veteran is not shown to have participated 
in combat; there is no verified stressor; and that all 
elements required for such a showing have not been met.  The 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
PTSD.  Accordingly, service connection for PTSD must be 
denied.

The Board has considered the veteran's oral and written 
testimony submitted in support of the arguments that he has 
PTSD as a result of his service.  To the extent that these 
statements may be intended to represent evidence of 
continuity of symptomatology, without more these statements 
are not competent evidence of a diagnosis, nor are they 
sufficient to show a nexus between the claimed condition and 
the veteran's service.  Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  In this case, the Board has 
determined that the veteran did not participate in combat and 
that there are no verified stressors.  Accordingly, the 
veteran's claim for service connection must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. §§ 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in August 2001, and April 2004, the 
RO sent the veteran notice letters (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claim.  The 
RO's letters also informed the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA and contained a specific request for 
the veteran to provide additional evidence in support of his 
claim.  He was asked to identify all relevant evidence that 
he desired VA to attempt to obtain.  

The VCAA letters were not mailed to the appellant prior to 
the initial RO adjudication of his claim.  However, the 
veteran's claim was denied by the RO in September 1997, which 
was prior to the enactment of the VCAA.  In such cases, there 
is no error in not providing notice specifically complying 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred.  
Id.  Rather, the appellant is to be given proper subsequent 
VA process, and the Board is to make findings on the 
completeness of the record or on other facts permitting the 
Court to make a conclusion of lack of prejudice from improper 
notice.  Id. 

The VCAA letters were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the VCAA letters were sent, the case was 
readjudicated and in March and December of 2005, a 
Supplemental Statement of the Case was provided to the 
appellant.  In summary, the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  Since the service connection claim 
has been denied, any question as to the disability rating or 
the appropriate effective date to be assigned is rendered 
moot.  VA is not required, therefore, to provide this notice.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service and service 
medical records, and has obtained VA and non-VA medical 
records.  The veteran has been afforded VA examinations for 
the disability in issue.  The RO has attempted to verify the 
claimed stressors with the appropriate agency.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for PTSD is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


